                        IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KEVIN ANTWAN SHEPARD,                               )
                                                    )
                             Petitioner,            )
                                                    )
                      v.                            )      1:19CV22
                                                    )
STATE OF NORTH CAROLINA,                            )
                                                    )
                             Respondent.            )


                                             ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 15, 2019, was served on the parties in

this action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is DISMISSED sua sponte without

prejudice to Petitioner filing a new Petition which corrects the defects of the current Petition.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 6th day of February 2019.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
